Case 17-10109-KHK   Doc   Filed 03/03/20 Entered 03/03/20 16:08:39   Desc Main
                          Document      Page 1 of 3
    Case 17-10109-KHK             Doc   Filed 03/03/20 Entered 03/03/20 16:08:39       Desc Main
                                        Document      Page 2 of 3




X




          /s/Johnie R. Muncy                                   03   03   2020




          Johnie R. Muncy                                      Attorney for Creditor



          Samuel I. White, P.C.




          1804 Staples Mill Road Suite 200


          Richmond, VA 23230


          804     290     4290                                 jmuncy@siwpc.com
Case 17-10109-KHK             Doc      Filed 03/03/20 Entered 03/03/20 16:08:39                   Desc Main
                                       Document      Page 3 of 3




                                     CERTIFICATE OF SERVICE

         I certify that on March 3, 2020, the foregoing Response to Notice of Final Cure was served via CM/ECF on
Thomas P. Gorman, Trustee, and Daniel M. Press, Counsel for Debtors, at the email addresses registered with the
Court, and that a true copy was mailed via first class mail, postage prepaid, to Janay M Rickwalder and Thomas C
Rickwalder, Debtors, 12277 Sherborne St., Bristow, VA 20136.

                                                            /s/JOHNIE R. MUNCY
                                                            Johnie R. Muncy, Esquire
                                                            Samuel I. White, P. C.
